Per Curiam:

The defendant, Robert Dorsey, was charged upon a criminal information with stealing certain United States treasury notes and certain national bank notes of the aggregate value of $30, and the property of Charles Carr. He was tried upon this charge, and convicted, and was sentenced to imprisonment in the penitentiary for the term of two years; and from this sentence he now appeals to this court. He claims that the larceny was committed by means of his taking the money from the pocket of said Charles Carr, and that the conviction was therefore erroneous, and this he claims upon the theory that he was charged, tried and convicted for larceny generally, under § 78 of the act relating to crimes and punish*227ments; while he should have been, and could only be, tried or convicted for pocket-picking, under chapter 105 of the Laws of 1886, relating to pickpockets. The question, however, which is attempted to be presented to this court is not in the case, for neither the evidence nor the instructions refused by the trial court have been properly preserved in the record; nor is there anything else in the record which shows the manner in which the money was stolen. The judgment of the court below will be affirmed, upon the authority of the case of The State v. McClintock, ante, p.40.